Title: From Alexander Hamilton to Nathaniel Appleton, 7 March 1794
From: Hamilton, Alexander
To: Appleton, Nathaniel


Treasury Department, March 7, 1794. “I have directed the Treasurer … to remit to you … Sixty thousand Dollars … to discharge the Interest, which will become due the 31st. of the present month, on the several species of Stock standing on your books.… Summary statements of the Stock drawing Interest … are expressly intended to regulate my remittances to you. I have to request that you will be more punctual in that respect.…”
